                          IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

CLIFFORD BOOKER and LLOYD                          §
HOWARD,                                            §
          Plaintiffs,                              §
                                                   §
v.                                                 §    Civil Action No. 3:21-CV-245-L-BN
                                                   §
                                                   §
MARIAN BROWN,                                      §
                                                   §
                 Defendant.                        §

                                               ORDER

        On April 22, 2021, the Findings, Conclusions and Recommendation of the United States

Magistrate Judge (“Report”) (Doc. 10) was entered, recommending that this pro se civil rights action

against the Dallas County Sheriff filed by Plaintiffs Clifford Booker and Lloyd Howard, both of

whom are inmates at the Dallas County Jail, be dismissed without prejudice, pursuant to Federal

Rule of Civil Procedure 41(b), for failure to prosecute and comply with a court order. No objections

to the Report were filed, and the time for doing so has passed.

        Having reviewed the file, record in this case, and Report, the court determines that the

findings and conclusions of the magistrate judge are correct, and accepts them as those of the court.

Accordingly, the court dismisses without prejudice this action, pursuant to Federal Rule of Civil

Procedure 41(b), for failure to prosecute and comply with a court order.

        The court prospectively certifies that any appeal of this action by Clifford Booker, who was

granted leave to proceed in forma pauperis under 28 U.S.C. § 1915, would not be taken in good

faith. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3). In support of this certification, the court

incorporates by reference the Report. See Baugh v. Taylor, 117 F.3d 197, 202 and n.21 (5th Cir.

Order – Page 1
1997). Based on the Report, the court concludes that any appeal of this action by Clifford Booker

would present no legal point of arguable merit and would, therefore, be frivolous. Howard v. King,

707 F.2d 215, 220 (5th Cir. 1983). In the event of an appeal, he may challenge this certification by

filing a separate motion to proceed in forma pauperis on appeal with the clerk of the United States

Court of Appeals for the Fifth Circuit. See Baugh, 117 F.3d at 202; Fed. R. App. P. 24(a)(5).

       It is so ordered this 31st day of May, 2021.



                                                      _________________________________
                                                      Sam A. Lindsay
                                                      United States District Judge




Order – Page 2
